Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-20 are allowed. 
The following is an examiner's statement of reasons for the indication of allowable subject matters:
For claim 1, the prior art does not disclose or suggest a method of rectifying an input signal, having, primarily … with a current source rectifier …, receiving an alternating current (AC) input current and an AC input voltage from an AC voltage source; with the current source rectifier, receiving a plurality of control signals, wherein the control signals cause the switches to generate a rectified output current based on the input current and the control signals, … wherein the control signals additionally cause the switches to attenuate one or more harmonic frequencies of the AC input voltage in the rectified output current; with a rectifier controller having a harmonic angle generator circuit and a power switch state selection circuit, receiving an input frequency signal indicative of the AC input voltage; with the harmonic angle generator circuit, generating one or more harmonic frequency signals based on the input frequency signal, wherein each of the harmonic frequency signals has a frequency corresponding with one of the harmonic frequencies of the AC input voltage attenuated in the rectified output current; …, generating the control signals based in part on the harmonic frequency signals.

The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838